Case: 11-41323     Document: 00512048937         Page: 1     Date Filed: 11/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 9, 2012
                                     No. 11-41323
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILFREDO MEJIA DUARTE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-924-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Wilfredo Mejia Duarte (Mejia) appeals the three-year term of supervised
release that was imposed after he pleaded guilty to illegal reentry, in violation
of 8 U.S.C. § 1326. Mejia argues that his sentence was procedurally and
substantively unreasonable because the district court imposed a three-year term
of supervised release when U.S.S.G. § 5D1.1(c) provides that supervised release
ordinarily should not be imposed on a defendant who is a deportable alien.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41323     Document: 00512048937     Page: 2   Date Filed: 11/09/2012

                                  No. 11-41323

      Mejia correctly notes that because he did not raise his § 5D1.1(c) argument
in the district court, the procedural and substantive reasonableness of his
sentence is reviewed for plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Dominguez-Alvarado, ___ F.3d ___, No. 11-41304,
2012 WL 3985136, at *1 (5th Cir. Sept. 12, 2012); United States v. Ruiz, 621 F.3d
390, 398 (5th Cir. 2010).
      Given the statements that the district court made when it imposed the
term of supervised release, which addressed the need to deter him, Mejia fails
to show that the district court procedurally erred because it failed to explain its
term of supervised release. See United States v. Dominguez-Alvarado, 2012 WL
3985136, at **3-4. Nor does Mejia show that the court erred because it failed to
give notice of its intent to depart upwardly. The term of supervised release was
not an upward departure but was within the statutory and guidelines ranges for
Mejia’s conviction.     See 8 U.S.C. § 1326(b)(1); 18 U.S.C. §§ 3559(a)(3),
§ 3583(b)(2). Finally, Mejia fails to show error, plain or otherwise, as to the
substantive reasonableness of his sentence, given that the district court’s
statements at sentencing accounted for why a term of supervised release was
warranted. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009);
§ 5D1.1, comment. (n.5).
      AFFIRMED.




                                        2